Case 1:19-cv-11234-PAE Document 33 Filed 01/12/21 Page 1 of 1




                                                                      1/12/2021




                  Request DENIED. The settlement conference shall go forward on January
                  14, 2021 at 2:00 p.m. The conference has been scheduled since
                  December 3, 2020 and the Court declines to adjourn it. A representative
                  of the third-party insurance carrier shall be available on January 14 by
                  telephone with settlement authority. SO ORDERED.
                  Dated: 1/12/2021
